DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the applicant’s amendment filed on September
28, 2021.
The applicant’s amendments to claims 22-24, 26-32, 34-37, and 39-40 have been acknowledged.
The applicant’s amendments to claims 22, 23, 27, 32, 34, 37, 39, and 40 regarding the claim objections have been considered and are persuasive therefore the claim objections have been withdrawn.
The applicant’s amendments to claims 23, 26, 27, 30-32, 34, 36, and 37 regarding the 35 U.S.C. 112(b) rejections have been considered and are persuasive therefore the 35 U.S.C. 112(b) rejections to these particular claims have been withdrawn, however it remains unclear what is being described as the predetermined applied stimulation signal additionally it remains unclear how a device would apply an a stimulation signal that has already been applied, therefore claims 22, 35, 39, and 40 stand rejected under 35 U.S.C. 112(b).
The applicant’s amendments to Claims 22, 39, and 40 have been considered however the claims stand rejected under 35 USC § 103.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/078607, filed 11/08/2017, and PCT/EP2016/078037, filed 11/17/2016, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 26, 27, 30-32, 34-37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 22, 39, and 40 recite the limitation "acquiring, at the at least one processor, stimulation signal data describing a predetermined applied stimulation signal applied to, based on the exterior part data, the exterior part" in the third limitation of claims 22 and 39 and the forth limitation of claim 40. In light of the spec, specifically Para [0020] – “In a further (for example fourth) exemplary step, stimulation signal data is acquired which describes (for example, defines or represents) a predetermined (i.e. at least one of known or fixed) applied stimulation signal applied to the exterior part”, it is unclear what data is being described as predetermined applied stimulation signal. Therefore, as best understood from this paragraph and for the examination purposes, the limitation of the predetermined applied stimulation signal will be interpreted as stimulation parameters set prior to the stimulation.  
Regarding Claims 35, Claim 35 recites the limitation "wherein a device used for applying the predetermined applied stimulation signal". In light of the spec, specifically Para [0038] – “In one example of the disclosed method, a device used for applying the applied stimulation signal (e.g. an electrode introduced into the anatomical body part e.g. in the proximity of the predetermined nerve 
Appropriate Correction is required
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a computer-implemented method (which is a method preformed on a general purpose computer) for stimulation of a nerve in an anatomical body part, which performs the functions of acquiring, at the at least one processor i.e. a general purpose computer, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part; acquiring, at the at least one processor i.e. a general purpose computer, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre; determining, by 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a computer-implemented method, which is a method being performed on a general purpose computer. Thus, the claim is directed to a method, which are statutory categories of invention (Step 1: YES). 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no naturebased product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. 
The first limitation in the claim recites that computer-implemented method comprising a step of “acquiring, at the at least one processor, medical image data describing a digital image of the anatomical 
The second limitation in the claim recites that computer-implemented method comprising a step of “acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre;”.  The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.  Therefore the step of acquiring atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre can be performed by receiving a printout of the atlas data of the claimed anatomical body part including a representation of the at least one nerve fibre. Thus, the second limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The third limitation in the claim recites that computer-implemented method comprising a step of “determining, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data”.  The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.  Therefore the step of determining exterior part data describing an association between the exterior part and the nerve fibre by transforming and fusing the medical imaging data and the atlas data can be performed by receiving a printout of the medical image data and the atlas data and drawing a 
The fourth limitation in the claim recites that computer-implemented method comprising a step of “acquiring, at the at least one processor, stimulation signal data describing a predetermined applied stimulation signal that is applied to the exterior part, based on the exterior part data”.  The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.  Therefore the step of acquiring stimulation signal data describing predetermined applied stimulation signal to the exterior part can be performed by receiving a printout of the stimulation data or acquiring by being told the stimulation data. Thus, the fourth limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The fifth limitation in the claim recites that computer-implemented method comprising a step of “acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the at least one nerve fibre”.  The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.  Therefore the step of acquiring check signal data describing an emitted stimulation signal emitted by the nerve fibre can be performed by receiving a printout of the check signal data or acquiring by being told the check signal data. Thus, the fifth limitation recites a concept that falls into the “mental process” group of abstract ideas. 
The sixth limitation in the claim recites that computer-implemented method comprising a step of “determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the stimulation signal data and the check signal data”.  The recitation of a processor in 
The seventh limitation in the claim recites that computer-implemented method comprising a step of “determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined applied stimulation signal based on the degree of correspondence”.  The recitation of a processor in this claim does not negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.  Therefore the step of determining whether the at least one nerve fibre was stimulated by application of the predetermined applied stimulation signal based on the degree of correspondence can be performed by receiving a printout or being told the degree of correspondence and determining the if the nerve fibre has been stimulated based on that value. Thus, the seventh limitation recites a concept that falls into the “mental process” group of abstract ideas. 
Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG 
The processor is recited so generically (no details whatsoever are provided other than that they it is processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
An evaluation of whether the processor is “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the processor is well-known. See October 2019 Update at Section III.D. When so evaluated, the processor represents mere data gathering that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The processor is thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The processor which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. 

The claim is not eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22-30, 35-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Neuvonen et al. (US 20130178693 A1), and further in view of Molnar et al. (US20110264165A1).
Regarding Claim 22, Neuvonen et al. hereinafter Neuvonen discloses a computer-implemented method for (Para [0092] – “sets of computer readable instructions for causing one or more processors to carry out the steps of any of the methods described above”) determining a stimulated nerve fibre disposed in an anatomical body part of a patient's body (Para [0063] – “The location of the E-field hot spot 730 can be rendered on a head model for an operator from physics modeling. The figure shows representatively how white matter fibers 740 link the location of the E-field hot spot, which is at or near the surface of the brain, to a deep target 750 within the brain”), the method comprising executing, on at least one processor of at least one computer (Para [0092] – “computer readable instructions for causing one or more processors to carry out the steps of any of the methods described above”, Para [0022] – “A computer assisted stereotactic positioning system associated with a stimulating device”, therefor it is interpreted a computer is involved), steps of: 
acquiring, at the at least one processor, medical image data describing a digital image of the anatomical body part (Para [0054] – “acquiring one or more anatomical image of a brain, acquiring functional data of the brain and combining the anatomical image with the functional data”), wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part (Fig. 7 shows fibers extending from a hot spot on the exterior part to a deep target of an interior part);

    PNG
    media_image1.png
    431
    398
    media_image1.png
    Greyscale


acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a representation of at least one nerve fiber);

    PNG
    media_image2.png
    240
    423
    media_image2.png
    Greyscale

determining, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a representation of at least one nerve fiber, Para [0063] – “A TMS coil 710 is used to produce an E-field hot spot 730 at an initial location on or within the patient's brain 720”, therefore the hotspot on the brain is shown in the atlas data in Fig. 4, Para [0009] – “A navigation device can be used to guide the stimulating device to an appropriate anatomical location where the stimulating device is activated and induces an E-Field on or in a portion of the brain” – therefore the hotspot location on a portion of the brain is determined, Para [0055]-[0056] – “The anatomical image and functional data may be combined by coregistering at least a portion of the functional data, said portion being associated with a portion of interest of the brain, with the corresponding location from the anatomical image with the aid of the common landmarks. Furthermore, the combined view of the brain can be stereotactically aligned with transcranial magnetic stimulation (TMS) navigation software.  The order in which the anatomical image, functional data and TMS data are combined and/or coregistered can vary.);
acquiring, at the at least one processor, stimulation signal data describing a predetermined applied stimulation signal that is applied to the exterior part, based on the exterior part data (Para [0025] – “An activation function describes the electric field induced by the stimulation probe, wherein the volume and shape of the electric field leading to activation depends on many device parameters. Depending on the observed or predicted effects caused by the activation of the stimulation device, the operator may wish to change stimulation parameters to match a desired stimulating field pattern which better matches the underlying anatomical structures”, therefore stimulation parameters [data describing predetermined stimulation signal] may be changed depending on the location, Para [0063] – “A TMS coil 710 is used to produce an E-field hot spot 730 at an initial location on or within the patient's brain 720”);
determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined applied stimulation signal based on the degree of correspondence (Para [0072] – “By stimulating the terminal end(s) and measuring or recording the response, it may be possible to determine the accuracy or validity/non-validity of the seed with or without actually stimulating the seed location.”, Para [0085] – “Seed selection based on response and non response, simultaneous display of fibers originating from a responding and non-responding area”, degree of correspondence [determination of accuracy] of the seed is acquired and used to determine a seed selection and therefore it is interpreted the degree of correspondence shows whether the nerve fiber has been stimulated at the seed location).
As cited above Neuvonen discloses a degree of correspondence conversely Neuvonen does not teach acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the at least one nerve fibre;
determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the predetermined applied stimulation signal data and the check signal data; and
However Molnar et al. hereinafter Molnar discloses acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the at least one nerve fibre (Para [0148] – “processor 80 generates a therapy field model by controlling IMD 16 to deliver stimulation via the selected stimulation parameter values and electrode combination, generating a therapy field model using the therapy field model equation, and then controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved.”, therefore the sensed data from the sensing electrodes is interpreted as the check signal data);
determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the predetermined stimulation signal data and the check signal data (Para [0148] – “processor 80 generates a therapy field model by controlling IMD 16 to deliver stimulation via the selected stimulation parameter values and electrode combination, generating a therapy field model using the therapy field model equation, and then controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved.”, therefore the determination of whether the expected therapy field values are indeed achieved is interpreted as a degree of correspondence between the applied stimulation and the emitted stimulation, it is interpreted a degree of correspondence is measured for the electrodes to be able to determine if the degree is reached at which expected values are achieved); and
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the check signal signal and correspondence data of Molnar to achieve the same results. One would have motivation to combine because it allows one “to determine whether the expected therapy field values are indeed achieved” (Para [0148]). 
Regarding Claim 23, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses determining, by the at least one processor, nerve fibre stimulation data describing whether the at least one nerve fibre has been stimulated by the predetermined applied stimulation signal based on the correspondence measure data (Para [0072] – “By stimulating the terminal end(s) and measuring or recording the response, it may be possible to determine the accuracy or validity/non-validity of the seed with or without actually stimulating the seed location.”, Para [0085] – “Seed selection based on response and non response, simultaneous display of fibers originating from a .
Regarding Claim 24, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the association between the exterior part and the at least one nerve fibre comprises at least one of a relative position between the exterior part and the at least one nerve fibre or a nerve stimulus-propagating connection between the exterior part and the nerve fibre (Fig. 7 shows the association between the exterior part and the nerve fiber with the nerve stimulus-propagating connection between the exterior part and the nerve fiber, Para [0063] – “The figure shows representatively how white matter fibers 740 link the location of the E-field hot spot, which is at or near the surface of the brain, to a deep target 750 within the brain”).
Regarding Claim 25, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the exterior part data describes a position of the exterior part in the anatomical body part (Para [0048] – “Functionally meaningful seed areas are reliably determined from the non-invasive NBS motor mapping data and permitted a more specific white matter fiber construction process.”, Para [0015] – “the “hot spot” to be used as a seed region”, Para [0073] – “A navigation device can be used to guide the stimulating device to an appropriate anatomical location where the stimulating device is activated and induces an E-Field on or in a portion of the brain”, therefor the seed location/hot spot describes an exterior part of the brain).
Regarding Claim 26, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
the check signal data has been generated based on an electric or electromagnetic signal generated by measuring the emitted stimulation signal with a measurement device.
However Molnar et al. hereinafter Molnar discloses the check signal data has been generated (Para [0148] – “controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved”, therefore the sensed stimulation signal is interpreted as the check signal) based on an electric or electromagnetic signal generated by measuring the emitted stimulation signal with a measurement device (Para [0149] – “The electrodes that are used to sense the electrical field can sense the local field potential (e.g., a voltage value) and processor 80 can compare the local field potential values to ones expected given the therapy field model predictions”).
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the check signal signal and correspondence data of Molnar to achieve the same results. One would have motivation to combine because it allows one “to determine whether the expected therapy field values are indeed achieved” (Para [0148]). 
Regarding Claim 27, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the predetermined applied stimulation signal has been applied using a stimulation device, wherein the stimulation device has been positioned relative to the exterior part based on the exterior part data (Para [0063] – “A TMS coil 710 is used to produce an E-field hot spot 730 at an initial location on or within the patient's brain 720”).
Regarding Claim 28, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the atlas data contains positional information describing a relative position between the exterior part and the at least one nerve fibre in the image-based model (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a relative position between the hot spot [exterior part] and the nerve fiber).
Regarding Claim 29, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the anatomical body part is a brain (Para [0001] – “The present invention relates to the mapping of brain functions and treating disorders using a brain stimulation system and in particular the determination of anatomical and functional relationships in the brain.”) and
Conversely Neuvonen does not teach the exterior part is a cortex.
However Molnar discloses the exterior part is a cortex (Para [0048] – “Such algorithms may be useful for identifying the location of a target tissue site in a direction substantially along a longitudinal axis of a cylindrical lead, a paddle lead or grid electrodes (e.g., used for stimulation of a cortex of brain 28)”).
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the exterior part being the cortex of Molnar to achieve the same results. One would have motivation to combine because it allows one “therapy system 10 may provide therapy to manage symptoms of other patient conditions, such as, but not limited to, seizure disorders (e.g., epilepsy) or mood (or psychological) disorders (e.g., major 
Regarding Claim 30, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the correspondence measure data is determined by comparing the predetermined applied stimulation signal to the emitted stimulation signal (Para [0072] – “By stimulating the terminal end(s) and measuring or recording the response, it may be possible to determine the accuracy or validity/non-validity of the seed with or without actually stimulating the seed location”, therefore it is interpreted the emitted stimulation signal is aquired by measuring the response and the response being measured is the response to the stimulation data to determine the accuracy and therefore showing the correspondence between the applied stimulation signal and the emitted stimulation signal, it is interpreted that by measuring the response and determining the accuracy of the seed the applied stimulation signal and the emitted stimulation signal are compared).
Regarding Claim 35, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Conversely Neuvonen does not teach a device used for applying the predetermined applied stimulation signal and a device used for generating the emitted stimulation signal have been time-synchronized.
However Molnar discloses a device used for applying the predetermined applied stimulation signal and a device used for generating the emitted stimulation signal have been time-synchronized (Para [0103] – “In some examples, however, stimulation generator 44 and switch module 48 may be configured to deliver multiple channels on a time-interleaved basis”, Para [0148] – “If the same electrodes that delivered the stimulation are used to sense the electrical field resulting from the delivery of stimulation, there may be a time delay following the delivery of stimulation before the electrodes .
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the time synchronization of Molnar to achieve the same results. One would have motivation to combine because it allows one “therapy system 10 may provide therapy to manage symptoms of other patient conditions, such as, but not limited to, seizure disorders (e.g., epilepsy) or mood (or psychological) disorders (e.g., major depressive disorder (MDD), bipolar disorder, anxiety disorders, post traumatic stress disorder, dysthymic disorder or obsessive-compulsive disorder (OCD)” (Para [0026]). 
Regarding Claim 36, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Conversely Neuvonen does not teach the predetermined applied stimulation signal and the emitted stimulation signal have a time shift relative to one another.
However Molnar discloses the predetermined applied stimulation signal and the emitted stimulation signal have a time shift relative to one another (Para [0103] – “In some examples, however, stimulation generator 44 and switch module 48 may be configured to deliver multiple channels on a time-interleaved basis”, Para [0148] – “If the same electrodes that delivered the stimulation are used to sense the electrical field resulting from the delivery of stimulation, there may be a time delay following 
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the time synchronization of Molnar to achieve the same results. One would have motivation to combine because it allows one “therapy system 10 may provide therapy to manage symptoms of other patient conditions, such as, but not limited to, seizure disorders (e.g., epilepsy) or mood (or psychological) disorders (e.g., major depressive disorder (MDD), bipolar disorder, anxiety disorders, post traumatic stress disorder, dysthymic disorder or obsessive-compulsive disorder (OCD)” (Para [0026]). 
Regarding Claim 38, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Neuvonen further discloses the medical image data has been generated by applying a diffusion-weighted magnetic resonance imaging modality to the anatomical body part (Para [0008] – “Examples of anatomical images are MRI images and CT images. Examples of functional data are positron emission tomography (PET) data, functional magnetic resonance imaging (fMRI) data, and diffusion tensor imaging (DTI) data”, diffusion tensor imaging is a form of diffusion-weighted magnetic resonance imaging).
Regarding Claim 39, Neuvonen discloses a non-transitory computer-readable storage medium comprising instructions, which when running on at least one processor, causes the at least one processor (Para [0092] – “a computer readable medium or mediums may have stored there on a set or sets of computer readable instructions for causing one or more processors to carry out the steps of any of the to perform the steps of:
acquiring, at the at least one processor, medical image data describing a digital image of an anatomical body part (Para [0054] – “acquiring one or more anatomical image of a brain, acquiring functional data of the brain and combining the anatomical image with the functional data”), wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part (Fig. 7 shows fibers extending from a hot spot on the exterior part to a deep target of an interior part);
acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a representation of at least one nerve fiber);
determining, by the at least one processor, exterior part data describing an association between the exterior part and the nerve fibre by transforming and fusing the medical image data and the atlas data (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a representation of at least one nerve fiber, Para [0063] – “A TMS coil 710 is used to produce an E-field hot spot 730 at an initial location on or within the patient's brain 720”, therefore the hotspot on the brain is shown in the atlas data in Fig. 4, Para [0009] – “A navigation device can be used to guide the stimulating device to an appropriate anatomical location where the stimulating device is activated and induces an E-Field on or in a portion of the brain” – therefore the hotspot location on a portion of the brain is determined);
acquiring, at the at least one processor, stimulation signal data describing a predetermined applied stimulation signal applied that is applied to the exterior part based on the exterior part data (Para [0025] – “An activation function describes the electric field induced by the stimulation probe, wherein the volume and shape of the electric field leading to activation depends on many device parameters. Depending on the observed or predicted effects caused by the activation of the stimulation device, the operator may wish to change stimulation parameters to match a desired stimulating field pattern which better matches the underlying anatomical structures”, therefore stimulation parameters [data describing predetermined stimulation signal] may be changed depending on the location, Para [0063] – “A TMS coil 710 is used to produce an E-field hot spot 730 at an initial location on or within the patient's brain 720”);
determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined applied stimulation signal based on the degree of correspondence (Para [0072] – “By stimulating the terminal end(s) and measuring or recording the response, it may be possible to determine the accuracy or validity/non-validity of the seed with or without actually stimulating the seed location.”, Para [0085] – “Seed selection based on response and non response, simultaneous display of fibers originating from a responding and non-responding area”, degree of correspondence [measurement of the response and determination of accuracy] of the seed is acquired and used to determine a seed selection and therefore it is interpreted the degree of correspondence shows whether the nerve fiber has been stimulated at the seed location).
As cited above Neuvonen discloses a degree of correspondence conversely Neuvonen does not teach acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the nerve fibre;
determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the predetermined applied stimulation signal data and the check signal data; and
However Molnar discloses acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by nerve fibre (Para [0148] – “processor 80 generates a therapy field model by controlling IMD 16 to deliver stimulation via the selected stimulation parameter values and electrode combination, generating a therapy field model using the therapy field model equation, and then controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved.”, therefore the sensed data from the sensing electrodes is interpreted as the check signal data);
determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the predetermined stimulation signal data and the check signal data (Para [0148] – “processor 80 generates a therapy field model by controlling IMD 16 to deliver stimulation via the selected stimulation parameter values and electrode combination, generating a therapy field model using the therapy field model equation, and then controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved.”, therefore the determination of whether the expected therapy field values are indeed achieved is interpreted as a degree of correspondence between the applied stimulation and the emitted stimulation, it is interpreted a degree of correspondence is measured for the electrodes to be able to determine if the degree is reached at which expected values are achieved); and
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.

Regarding Claim 40, Neuvonen discloses a medical system for determining a stimulation of a nerve fibre disposed in an anatomical body part of a patient's body (Para [0076] – “FIG. 5 shows an example of a system 500 for carrying out a method according to the description above.”, Para [0077] – “The TMS system communicates with the NBS module to control stimulation, 530”), the system comprising:
at least one computer having at least one processor and associated memory, the memory storing instructions which, when executed on the at least one processor, causes the at least one processor to (Para [0092] – “Furthermore, a computer readable medium or mediums may have stored there on a set or sets of computer readable instructions for causing one or more processors to carry out the steps of any of the methods described above. Said computer readable medium may be transitory or non-transitory in nature”, Para [0022] – “A computer assisted stereotactic positioning system associated with a stimulating device”, therefor it is interpreted the processors and association memory are part of a computer):
acquire, at the at least one processor, medical image data describing a digital image of the anatomical body part (Para [0054] – “acquiring one or more anatomical image of a brain, acquiring functional data of the brain and combining the anatomical image with the functional data”), wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part (Fig. 7 shows fibers extending from a hot spot on the exterior part to a deep target of an interior part);
acquire, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a representation of at least one nerve fiber);
determine, by the at least one processor, exterior part data describing an association between the exterior part and the nerve fibre by transforming and fusing the medical image data and the atlas data (Para [0047] – “FIG. 4 shows the visualization of fibers originating from the APB hot spot after converting tractography results—without any postprocessing—into a 3D object”, therefore Fig.4 is interpreted as the atlas data including a representation of at least one nerve fiber, Para [0063] – “A TMS coil 710 is used to produce an E-field hot spot 730 at an initial location on or within the patient's brain 720”, therefore the hotspot on the brain is shown in the atlas data in Fig. 4, Para [0009] – “A navigation device can be used to guide the stimulating device to an appropriate anatomical location where the stimulating device is activated and induces an E-Field on or in a portion of the brain” – therefore the hotspot location on a portion of the brain is determined);
acquire, at the at least one processor, stimulation signal data describing a predetermined applied stimulation signal that is applied to the exterior part, based on the exterior part data (Para [0025] – “An activation function describes the electric field induced by the stimulation probe, wherein the volume and shape of the electric field leading to activation depends on many device parameters. Depending on the observed or predicted effects caused by the activation of the stimulation device, the operator may wish to change stimulation parameters to match a desired stimulating field pattern which better matches the underlying anatomical structures”, therefore stimulation parameters [data describing predetermined stimulation signal] may be changed depending on the location, Para [0063] – hot spot 730 at an initial location on or within the patient's brain 720”);
determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined applied stimulation signal based on the degree of correspondence (Para [0072] – “By stimulating the terminal end(s) and measuring or recording the response, it may be possible to determine the accuracy or validity/non-validity of the seed with or without actually stimulating the seed location.”, Para [0085] – “Seed selection based on response and non response, simultaneous display of fibers originating from a responding and non-responding area”, degree of correspondence [measurement of the response and determination of accuracy] of the seed is acquired and used to determine a seed selection and therefore it is interpreted the degree of correspondence shows whether the nerve fiber has been stimulated at the seed location).
at least one electronic data storage device storing at least one of the medical image data or the atlas data or the predetermined applied stimulation signal data (Para [0043] – “The maximum E-field locations were selected and verified before the motor mapping image - generated from the corresponding MEP responses—was exported in DICOM format to a portable memory device”, DICOM is a digital imaging format therefore it is interpreted the medical images stored in the memory); and
Conversely Neuvonen does not teach acquire, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the nerve fibre;
determine, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the predetermined applied stimulation signal data and the check signal data; and
a measurement device for measuring the emitted stimulation signal, the measurement device being operably coupled to the at least one computer for transmitting a signal to the at least one computer corresponding to the check signal data
wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one electronic data storage device, at least one of the medical image data or the atlas data or the predetermined applied stimulation signal data.
However Molnar discloses acquire, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the nerve fibre (Para [0148] – “processor 80 generates a therapy field model by controlling IMD 16 to deliver stimulation via the selected stimulation parameter values and electrode combination, generating a therapy field model using the therapy field model equation, and then controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved.”, therefore the sensed data from the sensing electrodes is interpreted as the check signal data);
determine, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined applied stimulation signal and the emitted stimulation signal based on the stimulation signal data and the check signal data (Para [0148] – “processor 80 generates a therapy field model by controlling IMD 16 to deliver stimulation via the selected stimulation parameter values and electrode combination, generating a therapy field model using the therapy field model equation, and then controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved.”, therefore the determination of whether the expected therapy field values are indeed achieved is interpreted as a degree of correspondence between the applied stimulation and the emitted stimulation, it is interpreted a degree of correspondence is measured for the electrodes to be able to determine if the degree is reached at which expected values are achieved).
a measurement device for measuring the emitted stimulation signal (Para [0148] – “controlling IMD 16 to sense with electrodes to determine whether the expected therapy field values are indeed achieved”, therefore the emitted stimulation signal is being measured to determine whether the  the measurement device being operably coupled to the at least one computer for transmitting a signal to the at least one computer corresponding to the check signal data (Para [0149] – “The electrodes that are used to sense the electrical field can sense the local field potential (e.g., a voltage value) and processor 80 can compare the local field potential values to ones expected given the therapy field model predictions”, the sensed stimulation signal is interpreted as the check signal data, Fig. 2 – the sensing module is in communication with the electrodes which are in communication with the processor, Para [0084] – “For example, the multi-function device may be a notebook computer, tablet computer, workstation, cellular phone, personal digital assistant or another computing device that may run an application that enables the computing device to operate as medical device programmer 14. A wireless adapter coupled to the computing device may enable secure communication between the computing device and IMD 16”),
wherein the at least one computer is operably coupled to the at least one electronic data storage device (Para [0084] – “For example, the multi-function device may be a notebook computer, tablet computer, workstation, cellular phone, personal digital assistant or another computing device that may run an application that enables the computing device to operate as medical device programmer 14. A wireless adapter coupled to the computing device may enable secure communication between the computing device and IMD 16”, Para [0318] – “The post-operative image of brain 28 can be stored by memory 82 (FIG. 4) of programmer 14 or a memory of another device (e.g., a remote database)”)for acquiring, from the at least one data storage device, at least one of the medical image data or the atlas data or the stimulation signal data (Para [0330] – “Processor 80 can then access a post-operative MRI of brain 28 in order to determine the location of leads 20”).
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
. 
Claims 31 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Neuvonen et al. (US 20130178693 A1), in view of Molnar et al. (US20110264165A1), and further in view of Gupta et al. (US 20130268019 A1).
Regarding Claim 31, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claim 22.
Conversely Neuvonen and Molnar do not teach reaction signal data describing a reaction signal of the anatomical body part in reaction to the predetermined applied stimulation signal is determined, and wherein the correspondence measure data is determined further based on the reaction signal data.
However Gupta et al. hereinafter Gupta discloses reaction signal data describing a reaction signal of the anatomical body part in reaction to the applied stimulation signal is determined, and wherein the correspondence measure data is determined further based on the reaction signal data (Para [0084] – “FIG. 4 is conceptual plot illustrating the influence of example sub-activation threshold electrical stimulation in terms of amplitude per unit time. Solid line 72 represents the bioelectrical brain signal exhibited by neurons at a given tissue site in brain 28 of patient 12. Dashed-line 76 represents the disruption of bioelectrical brain signal 72 due to the delivery of electrical stimulation to brain 28 from IMD 16 via one or more electrodes 26.  Although the amplitude of the electrical signal is increased due the delivery of electrical stimulation, the disruption does not cause the electrical signal to exceed activation threshold 74 for a particular patient or for a group of patients.”, the recognition of the .

    PNG
    media_image3.png
    610
    403
    media_image3.png
    Greyscale

Neuvonen and Gupta are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the reaction signal data of Gupta to achieve the same results. One would have motivation to combine because “as indicated in FIG. 4, the electrical stimulation still disrupts the electrical activity (e.g., in a manner that allows for desynchronization and/or synchronization of pathological electrical activity exhibited at the tissue site) of the neurons at the tissue site” (Para [0084]), therefore the reaction data in Fig.4 allows one to determine if the electric stimulation provides the wanted results. 
Regarding Claim 34, Neuvonen, Molnar and Gupta disclose all the elements of the claimed invention as cited in claims 22 and 31.
Conversely Neuvonen does not teach the reaction signal is described by a comparison measure in the spectral domain, and wherein the method comprises:
acquiring, at the at least one processor, stimulation signal spectrum data describing a power spectrum of an electric signal effected by the predetermined applied stimulation signal while predetermined the applied stimulation signal is being applied;
determining, by the at least one processor, spectral comparison data describing a comparison of the power spectrum based on the stimulation signal spectrum data and the stimulation signal data.
However Molnar discloses the reaction signal is described by a comparison measure in the spectral domain (Fig. 19E shows a graph of power distribution for three different sets of electrodes therefore the reaction can be compared), and wherein the method comprises:
acquiring, at the at least one processor, stimulation signal spectrum data describing a power spectrum of an electric signal effected by the predetermined applied stimulation signal while the predetermined applied stimulation signal is being applied (Fig. 19E shows a graph of power distribution for three different sets of electrodes therefore the reaction can be compared, Para [0042] – “The power level may be determined based on, for example, a spectral analysis of a bioelectrical brain signal. The spectral analysis may indicate the distribution over frequency of the power contained in a signal based on a finite set of data”);
determining, by the at least one processor, spectral comparison data describing a comparison of the power spectrum based on the stimulation signal spectrum data and the stimulation signal data.  (Fig. 19E shows a graph of power distribution for three different sets of electrodes therefore the reaction can be compared, Para [0042] – “The power level may be determined based on, for example, a spectral analysis of a bioelectrical brain signal. The spectral analysis may indicate the distribution over frequency of the power contained in a signal based on a finite set of data”)
Neuvonen and Molnar are both analogous arts considering they are both in the field of brain stimulation.
. 
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Neuvonen et al. (US 20130178693 A1), in view of Molnar et al. (US20110264165A1), Gupta et al. (US 20130268019 A1), and further in view of Mercanzini et al. (US 20110295350 A1).
Regarding Claim 32, Neuvonen, Molnar and Gupta disclose disclose all the elements of the claimed invention as cited in claims 22 and 31.
Conversely Neuvonen does not teach the reaction signal is described by an impedance-related quantity, and wherein the method comprises:
acquiring, at the at least one processor, stimulation impedance data describing an impedance of the anatomical body part while the predetermined applied stimulation signal is being applied;
determining, by the at least one processor, impedance change data describing a comparison of a time-dependent change of the impedance while the predetermined applied stimulation signal is being applied to the anatomical body part based on the stimulation impedance data and the stimulation signal data.
However Mercanzini et al. hereinafter Mercanzini discloses the reaction signal is described by an impedance-related quantity (Para [0061] – “the peak resistance frequency detector 137 receives measured impedance values from the impedance analyzer 128 (these values may be read from memory , and wherein the method comprises:
acquiring, at the at least one processor, stimulation impedance data describing an impedance of the anatomical body part while the predetermined applied stimulation signal is being applied (Para [0052] – “In some embodiments, the stimulator 124 includes a signal router 126 as shown for selectively coupling one or more of the impedance analyzer 128 and the stimulator 130 to one or more microelectrodes 122”, Para [0059] – “The exemplary impedance spectroscopy sweep was performed at one microelectrode site between 100 Hz and 1 MHz. This sweep includes the neurologically relevant frequency range depending upon a selected neurological target. In some embodiments, a frequency range can be selected from about 100 Hz or less to about 10 kHz”, therefore it is interpreted the impedance analyzer preforms an impedance spectroscopy sweep while stimulation signal is being applied to capture impedances at certain selected frequency ranges);
determining, by the at least one processor, impedance change data describing a comparison of a time-dependent change of the impedance while the predetermined applied stimulation signal is being applied to the anatomical body part based on the stimulation impedance data and the stimulation signal data (Para [0067] – “As the electrical impedance of the microelectrode-tissue interface depends at least in part on the tissue immediately surrounding the microelectrode, such variations due to the changing encapsulation layer will result in corresponding variations to the measured impedance”, Para [0061] – “the peak resistance frequency detector 137 receives measured impedance values from the impedance analyzer 128 (these values may be read from memory 134 when stored therein) and identifies from these values a peak resistance frequency associated with the measured impedance determined to be the closest to a pure resistor”, therefore the peak resistance frequency detector identifies a change in impedance and therefor it is interpreted a current impedance value is compared to the previous to determine the peak resistance frequency).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the impedance measurement of Mercanzini to achieve the same results. One would have motivation to combine because “it is possible to identify a preferred frequency for each microelectrode at which the electrical impedance of the microelectrode is most resistive and least capacitive given the surrounding tissue” (Para [0040]). 
Regarding Claim 33, Neuvonen, Molnar and Gupta disclose disclose all the elements of the claimed invention as cited in claims 22 and 31.
Conversely Neuvonen does not teach the nerve fibre stimulation data is determined based on the impedance comparison data.
However Mercanzini discloses the nerve fibre stimulation data is determined based on the impedance comparison data (Para [0061] – “the peak resistance frequency detector 137 receives measured impedance values from the impedance analyzer 128 (these values may be read from memory 134 when stored therein) and identifies from these values a peak resistance frequency associated with the measured impedance… A simple look up, or comparison operation can be performed on the stored data to identify the phase angle having a minimum absolute value”, therefore a comparison is made between previous impedance values to determine a frequency value, Para [0062] – “The executive process 131 initiates the stimulator 124 through the instrument controller 138 to provide a stimulation signal at or about the peak resistance frequency for the selected at least one microelectrode 122”).
Neuvonen and Mercanzini are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the impedance measurement of . 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Neuvonen et al. (US 20130178693 A1), in view of Molnar et al. (US20110264165A1), and further in view of Cabrerizo et al. (US 20160015994 A1).
Regarding Claim 37, Neuvonen and Molnar disclose all the elements of the claimed invention as cited in claims 22 and 36.
Conversely Neuvonen and Molnar do not teach the atlas data comprises information corresponding to an expected temporal relationship between the predetermined applied stimulation signal and the emitted stimulation signal, and wherein that information is compared to the predetermined temporal relationship in order to deduce, by the at least one processor, physiological information based on the result of the comparison.
However Cabrerizo et al. hereinafter Cabrerizo discloses the atlas data comprises information corresponding to an expected temporal relationship between the predetermined applied stimulation signal and the emitted stimulation signal, and wherein that information is compared to the predetermined temporal relationship in order to deduce, by the at least one processor, physiological information based on the result of the comparison (para [0065] – “engineers, scientists, and clinicians can visualize and delineate functional mappings of the brain with high accuracy. Moreover, due to the integration of TBS detection with a TMS machine, precise analysis and interpretation of the TBS detected tremor signal provide a more complete assessment of a given patient ensuring harmony between non-invasive brain stimulation through magnetic waves and the TBS detected tremor signal. Such a multimodal system allows for the appropriate timing for safe delivery of the brain stimulation, while continuously monitoring the TBS detected tremor signal”, therefore it is interpreted the functional .
Neuvonen and Cabrerizo are both analogous arts considering they are both in the field of brain stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuvonen to incorporate the temporal relationship of Cabrerizo to achieve the same results. One would have motivation to combine because it allows one “TMS causes depolarization or hyperpolarization in the neurons of the brain and can be used to investigate causality in the brain-behavior relationship.” (Para [0004]). 
Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed on 9/28/2021, with respect to the 35 U.S.C. 101 rejection of claim 22 have been fully considered and are not persuasive.  Applicant argues the claim has limitations that fall outside of the judicial exception since it includes various determining steps that cannot be performed in the mind. Applicant specifically underlined the limitation “by transforming and fusing the medical imaging data and the atlas data” however as stated above one may receive printouts of the medical imaging data and atlas data and fuse the images by drawing one image on top of the other in an aligned fashion.  Therefore the limitation falls within a judicial exception.  Applicant further argues the limitations with determining steps of determining correspondence measure data based on the applied stimulation signal data and the check signal data and determining whether the at least one nerve fibre was stimulated by application of the predetermined applied stimulation signal based on the degree of correspondence. However both of the steps are performing determinations based on data acquired, therefore the data can be acquired by being printed out and one with ordinary 
Applicant’s arguments, see Remarks pages 11-12, filed on 9/28/2021, with respect to the 35 U.S.C. 103 rejection of claim 22 have been fully considered and are not persuasive.  Applicant argues that the determination of whether the expected therapy field values are achieved is a binary determination and not a degree of correspondence, however as stated in the rejection above a degree would need to be measured to determine if therapy field values have been achieved.  Additionally applicant argues the determination made in Molnar is utilized to indicate whether the correct electrodes have been activated and the current application is directed to determining if at least one nerve fibre was stimulated.  However it is interpreted that by determining if therapy field values have been achieved one can determine if the selected electrodes are stimulating the targeted nerve fiber.  Therefore claim 22 along with independent claims 39 and 40 stand rejected under 35 U.S.C. 103.
Applicant’s arguments, see Remarks page 12, filed on 9/28/2021 with respect to the 35 U.S.C. 103 rejection of the dependent claims have been fully considered but they are not persuasive.  Applicant argues the dependent claims are in condition for allowance due to the dependence on claim 22.  However as stated above claim 22 remains rejected under 35 U.S.C. 103 therefore the dependent claims also remain rejected under 35 U.S.C. 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.